Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered December 15, 1986, which, following a jury trial, convicted defendant of the criminal sale of a controlled substance in the fifth degree (Penal Law § 220.31) and sentenced him, as a predicate felony offender, to an indeterminate term of 2 to 4 years in prison, affirmed.
Defendant was convicted of the sale of Valium to an undercover police officer in a buy-and-bust operation on the Lower East Side of Manhattan in the afternoon of October 7, 1985. Defendant claimed that he was not a seller but merely the agent of the buyer and had merely aided the undercover officer, who appeared disheveled and on the verge of a seizure, to purchase the Valium. (See, cases involving an agency defense: People v Argibay, 45 NY2d 45 [1978]; People v Lam Lek Chong, 45 NY2d 64 [1978]; People v Roche, 45 NY2d 78 [1978].)
We reject the contention of the defendant that the People failed to disprove the defense of agency beyond a reasonable doubt and his further contention that the charge on "agency” *553was erroneous or unfair. There was no objection to the court’s initial charge on "agency” or to its additional charge following a note from the jury. As such, the present claim that the "agency” charge was prejudicial is unpreserved. (CPL 470.05 [2]; People v Argibay, 45 NY2d, supra, at 53.) Moreover, the charge as a whole was adequate and fair. The court correctly told the jury that it was giving guidelines to determine agency and not a rigid outline of what the jury should consider. The use of an example as part of those guidelines did not prejudice the defendant. Concur—Sullivan, Milonas and Smith, JJ.